PER CURIAM:
Claimant Eddie Napier brought this action to recover for damages to his vehicle and for personal injuries he incurred when he as driving on W. Va. Secondary Route 52/26 in Wayne County and his vehicle struck a tree which was across the road. This claim was submitted to the Court upon an agreed stipulation of the facts by the claimant and the respondent, Division of the Highways. The stipulation provided the following facts to the Court.
The claimant is the owner of a 1992 Chevrolet Lumina which the claimant was driving on November 21, 1994, on W. Va. Secondary Route 52/26, also known as Ardel Road in Wayne County. This road is owned and maintained by the respondent had notice that a tree was across the road on this date. Further, respondent failed to take action and remove this tree from the roadway. Claimant, while driving on Ardel Road on this date, came upon the tree at which time his vehicle struck the tree causing damages to the vehicle and resulting in personal injuries to the claimant. Claimant had no opportunity to avoid the collision. He incurred expenses in the amount of $2,251.05 to effect repairs to his vehicle; $300.00 in medical bills; and $120.60 in lost wages, for a total amount of damages of $2,671.65.
The Court, having reviewed the stipulation of facts, has determined that respondent was negligent in its maintenance of Route 52/26 on the date of claimant's accident and that respondent is liable for claimant for the expenses which he incurred as a result of the accident.
Accordingly, the Court makes an award to the claimant in the amount of $2,571.65.
Award of $2,671.65.